Citation Nr: 0602072	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability, to include removal.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1956 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and October 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied entitlement 
to the benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Nashville in November 2005 to present 
testimony on the issues on appeal.  The hearing transcript 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With respect to the claim for service connection for a left 
eye disability, the Board notes that it is not contested that 
the veteran had a left eye disability prior to entry into 
active duty.  A total loss of vision with corneal scarring 
was clearly noted on his March 1956 entrance examination.  
The question, therefore, becomes whether that preexisting eye 
disability was aggravated by his service.  

The Board observes that the veteran had light perception in 
his left eye, as documented in the service medical records in 
April 1958 and in August 1960.  In May 1966, however, the 
veteran's left eye was noted to have failed to react to 
light.  Additionally, the veteran was treated for pain and 
headaches associated with his left eye in August 1960 and 
July 1964.  

There is no medical opinion of record regarding the eye 
disability and whether it was aggravated by the veteran's 
service, or whether any treatment during service was for 
disability strictly due to the natural progress of the 
disease.  Given the veteran's treatment during service, and 
his current left eye disability (total removal), the Board 
finds that a medical opinion is required to decide this case.  
See 38 C.F.R. § 3.159 (c)(4) (2005).

With respect to the claim for service connection for 
bilateral hearing loss, the veteran contends that it is 
attributable to acoustic trauma he experienced during 
service.  Specifically, the veteran maintains that he 
suffered noise exposure while serving as a jet engine 
mechanic and missile repair crewman.  The veteran's DD Form 
214, Report of Transfer or Discharge, confirms this military 
occupational specialty.  

A preliminary review of the record reveals that the veteran 
has not undergone VA examination for this disorder, though 
there is of record a diagnosis of sensorineural hearing loss 
in connection with a hearing aid fitting at the Mountain Home 
VA Medical Center.  This clinical report also notes a history 
of both military noise exposure and post-service industrial 
noise exposure.  In his November 2005 hearing before the 
undersigned, the veteran testified credibly to having 
excellent hearing protection in his private sector industrial 
jobs after service.  

No opinion has been offered as of yet concerning the etiology 
of the veteran's current hearing loss.  Based on the evidence 
of record, it is the opinion of the Board that a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature of 
the veteran's disability and would be instructive with regard 
to the appropriate disposition of this issue.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, these 
matters are remanded to the RO via the AMC in Washington, DC 
for the following:

1.  The RO is requested to forward the 
veteran's claims folder to a VA 
ophthalmologist for an opinion.  The examiner 
is requested to review the claims folder in 
order to render an opinion as to whether it 
is at least as likely as not (probability of 
fifty percent or more) that the veteran's 
preexisting left eye disability increased 
during his service.  Specifically, the 
examiner is asked to determine whether the 
loss of light perception, as well as the pain 
and headaches, for which the veteran was 
treated in service were clearly and 
unmistakably due to the natural progression 
of the left eye disability he incurred as a 
child.  A complete rationale for any opinion 
rendered is requested.

2.  The veteran should be scheduled for VA 
audio and ear disease examinations in order 
to determine the nature, severity, and 
etiology of any hearing loss.  In addition to 
an audiological evaluation, any other testing 
deemed necessary should be performed.  The 
examiner should be provided with the 
veteran's claims folder in conjunction with 
the examination.  It is requested that the 
examiner obtain a detailed in-service and 
post service history of noise exposure and 
protection therefrom.  Following the 
examination, the examiner is asked to render 
an opinion, whether it is at least as likely 
as not (probability of fifty percent or more) 
that any hearing loss diagnosed is related to 
in-service noise exposure.  A complete 
rationale for any opinion expressed should be 
included in the examination report.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

